Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: In the amendment to the Specification submitted on 5/29/2020, please amend the sentence reciting "aa national stage" to "a national stage"..  
Appropriate correction is required.
Drawings
Figure 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 14-24 are objected to because the preamble(s) recite “…tool of claim 1”, wherein claims 1-12 were cancelled and replaced with 13-24. Examiner notes that claim 20 recites “of claim 7”, i.e. also a cancelled claim. Examiner understands that the present claims were copied and pasted from the original claim set, but include typographical errors, and thus is examining all claims that recite dependency from claim 1 to instead depend from claim 13, and for claim 20 to depend from claim 19. 
Claims 23 and 24 objected to because of the following informalities:  Please amend the limitations reciting “cuter” to read “cutter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 21-24 vis/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens (US 5445050).
Regarding claim 13, Owens discloses a manual blade sharpening tool (see Figures 1-3, 5; Col. 1, lines 26-34) comprising: 
a longitudinally extending at least partial channel (slot 33) defined by a longitudinally extending first channel wall (see the interior walls of portions 23); 
a cutter pocket (area of filler receiving stone 29a, Figure 5) and a distal planar guide surface (surface of filler 41 in contact with either stone 25a or 27a) located in the longitudinally extending first channel wall (see the pocket formed by the filler material 41 in Figure 5, wherein the filler material 41 supports the stones on a surface and is attached to the walls of the slot on the opposing surface within walls 23); and
a longitudinally extending cutter (25a, 27a, 29a, Figure 5) having a longitudinally extending first cutter wall (25a), a longitudinally extending second cutter wall (27a) and a transverse cutter surface (surface of 29a which contacts a blade), the transverse cutter received in the cutter pocket such that one of the longitudinally extending first cutter wall and the longitudinally extending second cutter wall abuts the cutter pocket (wherein elements 25a and 27a contact the pocket wall formed by the filler 41).  
Regarding claim 14, Owens discloses the claimed invention as applied above, and further discloses wherein the longitudinally extending at least partial channel (33) further comprising a longitudinally extending second channel wall spaced apart from the longitudinally extending first channel wall (see opposing walls 23 of the slot 33 in at least Figures 1, 2, and 5).  
Regarding claim 15, Owens discloses the claimed invention as applied above, and further discloses further comprising a guide plate (41), the guide plate having a first surface abutting the longitudinally extending first channel wall, an opposing second surface (wherein the filler 41 has one surface in contact with the interior of the slot 33 and an opposing surface in contact with the cutter 25a, 27a, 29a), the opposing second surface including the distal planar guide surface and the cutter pocket (please refer to Figure 5).  
Regarding claim 16, Owens discloses the claimed invention as applied above, and further discloses wherein the transverse cutter surface has a transverse cutter profile that is arcuate (please see the convex shape discloses in Col. 5, lines 48-51).  
Regarding claim 21, Owens discloses the claimed invention as applied above, and further discloses further comprising a longitudinally extending bottom channel wall (the base of the slot 33, i.e the surface inside slot 33 nearest the handle 17), the longitudinally extending bottom channel wall adjoining a bottom end of the longitudinally extending first channel wall with a bottom end of the longitudinally extending second channel wall (wherein the base surface of the slot 33 connects the sides 23 of the device).  
Regarding claim 22, Owens discloses the claimed invention as applied above, and further discloses further comprising a body, the body at least partially housing the longitudinally extending at least partial channel (wherein housing 13 includes portions 21 and 23, wherein portion 21 supports and joins with the walls 23 to house the slot 33).  
Regarding claim 23, Owens discloses the claimed invention as applied above, and further discloses wherein the lateral depth of the longitudinally extending cutter is adjustable within the cuter pocket (wherein the honing stones are fastened to walls in a manner designed to permit movement towards one another and away from one another, see Col. 5, lines 48-62; see also Col. 5, lines 63-Col. 6, line 7; wherein the housing, including its component parts, are made of pliable and soft material, and the sides of the housing move when under pressure so that they give slightly when the blade is inserted, see Col. 6, lines 37-45; wherein the filler material is also formed of closed or open cell foam, see Col. 6, lines 48-68; Col. 3, lines 41-43; Col. 7, lines 1-14; wherein the lateral depth of the cutter stones are adjustable due to the pressure responsive material forming the housing).  
Regarding claim 24, Owens discloses the claimed invention as applied above, and further discloses wherein the transverse cuter surface of the longitudinally extending cuter has a width that is sized in order to engage a single edge of a skate blade (Col. 5, lines 63-Col. 6, line 7disclose that the width and arc of the face of stone 29a is dimensioned for skate blades).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 5445050) in view of Corkum (2054495).
Regarding claim 17, Owens discloses the claimed invention as applied above. However, Owens does not explicitly teach wherein the transverse cutter surface has a transverse cutter profile that is substantially straight.  
However, from the same or similar field of endeavor, Corkum (US 2054495) teaches wherein the transverse cutter surface has a transverse cutter profile that is substantially straight (see Figures 4 and 5; see also page 1, right column, line 57- page 2, left column, line 7).  
Owens suggests and intimates a variety of sharpening surfaces in multiple embodiments, see at least Figures 4-7, including one in which the sharpening surfaces may be removed after use; see Col. 7, lines 54-68 and Col. 3, lines 9-13. Corkum suggests and intimates a variety of sharpening stones having different profiles (Figures 4-7 and 17), including the arcuate shape disclosed by Owens, see Figure 6 of Corkum. Corkum also teaches that the device can be designed to hold fine or coarse sharpening stones or slabs (page 1, left column, lines 20-26). By implementing the teachings of Corkum to include a flat surface sharpening stone, i.e. substantially straight profile, a different operation of grinding can be accomplished. One would be motivated to do so because by providing different types of grinding operations which accomplish different profiles, one can advantageously avoid going to a shop to sharpen their skates; see Corkum: page 1, left Column, lines 3-14. This is a goal that is commonly shared with Owens, see Col. 1, lines 16-25. This modification would be recognized as using a known technique, i.e. a sharpening stone profile, to improve a similar manual skate blade sharpening device in the same manner, and would yield predictable results with a reasonable expectation of success. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 5445050) in view of Kabriel (US 3585880).
Regarding claim 18, Owens discloses the claimed invention as applied above. However, Owens does not explicitly teach wherein the transverse cutter surface has a transverse cutter profile that is asymmetrical.  
However, from the same or similar field of endeavor, Kabriel (US 3585880) teaches wherein the transverse cutter surface has a transverse cutter profile that is asymmetrical (please see the asymmetrical outline of the sharpening surface in thick bolding acting on the skate blade 46 in Reference Drawing 1; see also Col. 3, lines 1-22  and 30-33, Col. 2, lines 60-64, 69-75).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kabriel into the invention of Owens. Both Owens and Kabriel use stones forming a sharpening profile for reconditioning the edges of a blade. Due to the design of the interior space housing the sharpening stones as well as the versatility of the sharpening stones, all eight sides of the sharpening stones (28, 30) can be used/switched when a sharpening surface is worn out or, alternatively, when a user wishes to employ a different grinding profile (Kabriel: Col. 2, lines 37-49). The stones may be substituted or varied depending upon the intended grinding operation, i.e. coarse versus fine or accommodating a type of ice skate or hockey skate, thus implementing multiple alternative cutter profiles (Kabriel: Col. 3, lines 9-22). One would be motivated to combine the teachings of Kabriel into Owens in order to reduce costs of replacing worn elements in a manner similar manner to Owens, as well as increase tool versatility.

    PNG
    media_image1.png
    438
    459
    media_image1.png
    Greyscale

Reference Drawing 1
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 5445050) in view of Friol (US 20060065076).
Regarding claim 19, Owens discloses the claimed invention as applied above. However, Owens does not explicitly teach wherein the longitudinally extending cutter further comprises a number of longitudinally spaced apart teeth.
	However, from the same or similar field of endeavor, Friol (US 20060065076) teaches wherein the longitudinally extending cutter (blade sharpening tool 14) further comprises a number of longitudinally spaced apart teeth (please refer to Figures 3 and 4A, wherein cutting edges 19 are provided on blade sharpening tool 14; wherein the cutting edges 19 present teeth 20 with triangular shapes grooves, [0025]; see also [0019], [0021-0024]). 
	Both Friol and Owens are directed towards manual reconditioning of a skate blade. Friol suggests that the blade sharpening tool can possess a variety of cross-sectional geometries, including an arcuate surface, i.e. similar to the shape of the stone (29a) of Owens. One would be motivated to combine the cutting edges of Friol into the invention of Owens because the cutting edges allow for additional removal and suppression of burrs during sharpening (see [0024] of Friol).  The grooves disposed between the individual teeth (20) receive the metal fragments produced during a sharpening operation and may be removed by light shaking [0024-0026]. Owens also discloses that the tool is used to remove burrs from skate blades and thus, would also be subjected to fragments; see Col. 4, lines 64-68. By reducing the amount of burrs in between the sharpening edge(s) and the blade by incorporating teeth, the sharpening of a skate blade is improved due to less fragment interference. This modification would be recognized as using a known technique, i.e. teeth on the surface of a skate blade sharpener tool, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success.
Regarding claim 20, all of the limitations as recited in claim 19 above are rejected by the teachings of Owens in view of Friol. Modified Owens further teaches wherein the teeth are oriented at an angle relative to a longitudinal axis passing through the longitudinally extending cutter (wherein the combination as applied to claim 19 above teaches this limitation; see Friol [0024]: Blade cutting edges 19 are advantageously angled, e.g., 1-2.degree., relative to the axis of blade cutting tool 14 to eliminate or suppress the production of burrs during sharpening).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 6030283), see Figures 1, 2, and 4.
Courchesne (US 5189845), see Figures 3 and 7.
Frommer (US 8944889), see Figures 6a and 6b regarding sharpening structures 17a, 17b and arrow (23). 
Talbert (US 2398566), see Figure 5.
Chiasson (US 4078337), see Figures 7 and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723